Citation Nr: 0516094	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-03 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a low back disorder, 
secondary to service-connected right knee disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from December 1956 to 
December 1958.

This matter initially came before the Board of Veterans' 
Appeals on appeal from a rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) that denied appellant's 
request to reopen a previously denied claim for service 
connection for a low back disorder, claimed as secondary to 
service-connected right knee disabilities (postoperative 
residuals of right knee meniscectomy and right knee 
arthritis).

In December 2003, the Board determined that new and material 
evidence had been received in support of the request to 
reopen the claim.  The Board therefore reopened the claim and 
remanded the case for further development.  That development 
has been accomplished, and the file has been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  Appellant currently has a service-connected disability 
for postoperative residuals a right knee meniscectomy, with 
condylitis of the medial right knee femur, rated as 20 
percent disabling.  He has a separate disability rating for 
right knee arthritis with limited range of motion rated as 10 
percent disabling.

2.  Appellant has been competently diagnosed with current 
degenerative disc disease and degenerative joint disease of 
the spine, with evidence of disc herniation.

3.  Appellant was injured in a workplace accident in 1983 
that caused his right leg to be shorter than his left.  
Competent medical evidence of record states that appellant's 
claimed low back pain is more likely related to his 1983 
workplace injury than to his service-connected right knee 
disability.  

4.  Medical opinion states that appellant's service-connected 
right knee disability may speculatively have exacerbated or 
accelerated the symptoms of his low back disorder, but has 
not demonstrably increased the degree of disability of the 
nonservice-connected low back disorder. 


CONCLUSION OF LAW

Appellant's low back disorder is not proximately due to, the 
result of, or aggravated by his service-connected right knee 
disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application to 
reopen a previously denied claim for secondary service 
connection was received in October 2001; the claim was denied 
by rating decision in February 2002.  RO sent appellant a 
VCAA duty-to-assist letter in January 2002, prior to the 
rating decision, and another VCAA duty-to-assist letter in 
May 2004 during the pendancy of this appeal.  Neither of 
these two duty-to-assist letters expressly satisfied the 
fourth element ("give us everything you've got") cited in 
Pelegrini.  However, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, the 
Statement of the Case (SOC) in March 2002, and the 
Supplemental Statements of the Case (SSOC) in April 2002, 
November 2004, and February 2005 all listed the evidence on 
file that had been considered in formulation of the decision.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC), the only medical 
provider that appellant identified as having potentially 
relevant evidence for development.  RO also obtained 
appellant's complete disability file from the Social Security 
Administration as required under Murincsac v. Derwinski, 2 
Vet. App. 363 (1992).
Appellant was afforded several VA medical examinations in 
conjunction with his claim.  Finally, appellant was advised 
of his right to testify in a hearing before RO or before the 
Board, but he has not opted to do so.  The Board accordingly 
finds that VA's duty to assist has been satisfied in regard 
to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  There is no 
indication that appellant had a back or knee disorder at the 
time of his enlistment.  Appellant underwent an arthrotomy of 
the right knee in August 1957 that resulted in an impression 
of osteochondritis dessicans of the medial femoral condoyle.  
He subsequently continued to complain of right knee pain and 
was placed on six months limited duty in April 1958.  An 
orthopedic consultation of October 1958 stated that appellant 
was physically fit to return to full active duty.  However, a 
Board of Medical Survey recommended that appellant be 
discharged from service due to a personality disorder.  There 
is no report of physical examination on file contemporary to 
appellant's discharge from service.  There is nothing in the 
service medical record to indicate that appellant had a back 
disorder during service or at the time of his discharge.

Appellant was granted service connection for right knee 
disorder (postoperative residuals of right medial 
meniscectomy, with condylitis of the medial right femur) in 
February 1975.  A 10 percent rating, based largely on 
complaints of pain was assigned.  The examination that 
precedes this grant makes no reference to any gait impairment 
secondary to the knee pathology.

Appellant had a VA medical examination in February 1980.  
Appellant complained of pain and swelling of his right knee, 
but did not report back pain consequent to the knee disorder.  
Minimal arthritic changes were noted, there was a full range 
of knee motion.  There was no indication that there was any 
gait impairment.

The file contains a May 1986 orthopedic report from Dr. 
J.B.M. (the report was prepared for the Pennsylvania Bureau 
of Disability Determination and is part of appellant's Social 
Security Administration file).  Dr. J.B.M. examined appellant 
in April 1986 and noted his medical history in detail, 
including a workplace accident in 1983 in which appellant 
badly fractured the right tibia and fibula, as well as the 
left foot.  On examination, appellant's right leg was 3 cm 
shorter than the left.  Appellant complained of back pain 
radiating to the right inguinal area.  Dr. J.B.M. performed 
an orthopedic examination and noted his observations in 
detail.  X-rays of the lumbar spine showed narrowing of the 
lumbosacral interspace, but normal sacroiliac joints and no 
evidence of fracture or dislocation.  Dr. J.B.M. diagnosed as 
follows.  (1) Status post fracture of the right tibia and 
fibula with shortening of the right lower leg.  (2) Herniated 
nucleus pulposis L5-S1 with nerve root compression syndrome 
to the right.  (3) Chronic lumbar pain syndrome due to 
diagnoses #1 and #2, especially due to the shortening of the 
right leg.  (4) Post-traumatic arthritis of the right knee; 
status post medial meniscectomy in 1957; post removal of 
loose body in 1960, and multiple aspirations of fluid 1968-
1969, with 10 percent limited extension right leg.  (5) Loose 
ankle mortice left ankle.     

Appellant had a VA medical examination in June 1986.  He 
complained of pain in the ankle, knee, leg, and back.  
Although appellant reported back pain, the examiner did not 
discuss the back pain in his notes.  The intercurrent right 
leg pathology was noted and there was some localized muscle 
atrophy noted.

VA clinical notes dated June 1987 and April 1988 show that 
appellant was undergoing treatment for intermittent chronic 
low backache, with evidence of biomechanical low back pain in 
connection with shortness of the right leg of about 1-1/2 
inches.  The impression was myokinetic pain combined with 
possible S-1 radiculopathy on the right side.

The Social Security Administration file contains an 
orthopedic report submitted by Dr. R.O.S. to the Pennsylvania 
Bureau of Disability in November 1989.  Dr. R.O.S. examined 
appellant and noted appellant's orthopedic condition in 
detail.  Appellant's current major complaint was chronic 
persistent low back pain; he also complained of aching in the 
right knee and aching and swelling in the left ankle.  X-ray 
of the lumbosacral spine showed slight narrowing of the L-5 
and S-1 interspace, but otherwise no abnormalities of 
significance.  The diagnosis was as follows.  (1) Chronic low 
back syndrome with no radicular signs.  (2) Mild degenerative 
joint disease of the right knee, with slight flexion 
contracture.  (3) Healed fracture of the right tibia, with 
some malposition.  (4) Chronic left ankle symptoms.  Dr. 
R.O.S. did not attempt to show linkage between the low back 
syndrome and any of the other three disorders (right knee 
arthritis, right tibia fracture with malposition, or left 
ankle).

The file contains a copy of the testimony provided by 
appellant in a Social Security Administration hearing in 
February 1991.  Appellant testified that he currently had 
pain in the right knee, right ankle, left ankle, right tibia 
at the site of the fracture, and back (Transcript, pg. 3).  
In specific regard to the back pain, appellant testified that 
the pain began in 1983 when he had the workplace accident 
(Transcript, pg. 17 and 24).      

Appellant had a VA X-ray of the lumbar spine in December 1994 
that provided an impression of moderate L4-5 and L5-S1 
degenerative disc disease.

In July 1995, appellant submitted a letter to VA in which he 
asserted that for the past 10 years his knee condition had 
caused his back to deteriorate, resulting in tremendous pain 
and the need to take large quantities of medication.

In August 1996, appellant submitted a letter in which he 
asserted that having a bad knee caused him to have a bad back 
consequent to pelvic tilt.  
    
Appellant had a VA general medical examination in September 
1996.  Appellant complained of current chronic low back pain, 
which he attributed to his right knee disability.  The 
examiner gave appellant a general medical examination and 
noted his observations.  Relevant diagnosis was chronic low 
back pain secondary to deformed right knee and right leg.

Appellant had a VA orthopedic examination in October 1996.  
The examiner noted that appellant had a long history of back 
pain and lumbosacral pain on the left side.  The examiner 
provided a physical examination of the spine and noted the 
observations in detail, including range of motion.  He also 
observed that the tibia was deformed.  The examiner's 
impression was mechanical low back pain with evidence of mild 
degenerative disc disease. This was not likely to be have 
been caused by the meniscal injury, given the leg length 
discrepancy consequent to the nonservice-connected injury, 
but such causation could not be entirely excluded even though 
unlikely.

Appellant had a VA X-ray of the lumbosacral spine in October 
1996 that gave an impression of moderate-to-marked 
degenerative disc disease of L5-S1 and mild degenerative disc 
disease of L4-5, plus fact joint arthropathy.

Appellant had a VA X-ray of the lumbar spine in January 1997 
that provided an impression of no significant findings.

RO issued a rating decision in June 1997 that denied service 
connection for back condition secondary to service-connected 
right knee disability.

Appellant had VA magnetic resonance imaging (MRI) of the 
lumbar spine in October 1997 that provided an impression of 
herniated nucleus pulposus at L4-5, and right-sided foraminal 
stenosis at L4-5 and L5-S1 apparently consequent to 
degenerative facet joint hypertrophy.

In November 2000, RO issued a rating decision granting 
separate service connection for right knee arthritis.

Appellant had a VA clinical examination in July 2001.  
Appellant stated that he did not want treatment, but instead 
wanted a statement regarding nexus between his service-
connected right knee disability and his current low back 
disorder.  Appellant stated that the onset of his low back 
began in 1979, although nothing was done at that point.  
Appellant subsequently had a workplace accident in which his 
leg was broken and subsequently healed shorter than the other 
leg, which is compensated by wearing a lift.  The right knee 
and low back pain both became worse in 1984.  Appellant was 
subsequently shown to have degenerative joint disease, 
degenerative disc disease, and herniated disc.  The provider 
conducted a physical examination and noted his observations 
in detail.  The provider's assessment was that appellant 
currently had chronic mechanical low back pain from 
degenerative disc disease and degenerative joint disease.  
The provider also stated that it was possible that the right 
knee condition caused abnormal gait mechanics that at least 
aggravated or accelerated the degenerative process causing 
the back pain.  

In October 2001, appellant submitted a request to reopen the 
previously denied claim for secondary service connection for 
low back disorder, citing the VA clinical examination of July 
2001 in support of his claim.  That request was rejected in a 
rating decision in February 2002, which reviewed the file de 
novo and denied the claim on its merits.

Appellant submitted a Notice of Disagreement (NOD) in March 
2002 that asserts his back pain could not be consequent to 
right leg shortening, since the onset of back pain began in 
the 1970s while the workplace accident that caused the leg 
shortening did not occur until 1983.

Appellant submitted a VA Form 9 in March 2002 with an 
attached letter stating that secondary service connection 
should be granted for two alternative reasons.  First, 
appellant's service-connected right knee disorder caused 
appellant to limp for years, which in turn caused the current 
back disorder.  Alternatively, the instability of appellant's 
right knee was the cause of his workplace accident in 1983, 
which resulted in the shortening of the right leg, which led 
to the current back disorder.

Appellant had a VA medical examination (spinal protocol) in 
May 2004.  The examiner reviewed the C-file and medical 
record and noted appellant's medical history in detail. 
Appellant complained of current constant, sharp, bilateral 
low back pain across the areas of the sacroiliac joints, with 
numbness and weakness in the right lower extremity.   The 
examiner gave appellant a complete spinal examination and 
recorded his observations in detail, including range of 
motion.  The examiner noted that the etiology of low back 
pain appeared to be mechanical low  back pain secondary to 
degenerative disc disease and degenerative joint disease, 
with possible old resolved right L5 radiculopathy.  

The examiner stated that the right lower extremity shortness 
is likely related to the tibial fracture and not likely 
related to the right knee disorder.  However, the examiner 
also stated that it is as likely as not that appellant's low 
back pain is at least aggravated by his service-connected 
right knee disorder.  If appellant had substantially normal 
gait secondary to the right medial meniscal injuries and 
surgeries prior to the tibial fracture, it would seem likely 
that it at least aggravated appellant's low back pain over 
the years and possibly accelerated degenerative joint 
disease.  The examiner stated that the last opinion was 
speculation.

In December 2004, RO requested that the VA examiner clarify 
his statement in regard to aggravation.  In response to the 
RO's request, the VA examiner issued an addendum in December 
2004 stating that, based on the definition of "aggravation" 
as provided by RO, it was unlikely that appellant's service-
connected right knee disability had aggravated the 
nonservice-connected low back disability.  The examiner 
explained that his opinion had meant to state that the right 
knee disorder had possibly increased the symptoms of the low 
back disorder, but not necessarily the degree of disability 
of the low back disorder. 

III.  Analysis

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  Alternatively, additional 
disability is compensable under 38 C.F.R. § 3.310 when a 
nonservice-connected disability is aggravated by (not 
necessarily caused by) a service-connected disability; in 
such a case, the evaluation assigned is based on the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.

The first step of the Wallin analysis is evidence of a 
current disability.  In this case, appellant has been 
diagnosed with mechanical low back pain secondary to 
degenerative disc disease and degenerative joint disease, 
with evidence of disc herniation.  The Board accordingly 
finds that the first step of the Wallin analysis (evidence of 
a current disability) has been satisfied.

The second step of the Wallin analysis is evidence of a 
service-connected disability.  
In this case, appellant has been granted service connection 
for two right knee disabilities:  postoperative residuals a 
right knee meniscectomy, with condylitis of the medial right 
knee femur (rated as 20 percent disabling) and right knee 
arthritis with limited range of motion (rated as 10 percent 
disabling).  The Board accordingly finds that the second step 
of the Wallin analysis has been satisfied.

The third step of the Wallin analysis is medical evidence of 
a nexus between the nonservice-connected disability and the 
service-connected disability.  In this case, there is no such 
medical evidence of nexus.  Several medical providers, both 
VA and non-VA, have expressed opinions that appellant's back 
condition is consequent to the tibial fracture with residual 
shortness of the right leg, which was due to a workplace 
accident after appellant was discharged from service.  Among 
those providers was Dr. J.B.M., whose opinion was 
instrumental in the Social Security Administration decision 
of June 1992 that granted appellant disability benefits.  
Similar findings were made in VA clinical notes of 1987 and 
1988, and in the VA medical examination of September 1996.  
The VA medical examiner in October 1996 specifically opined 
that the low back disorder was not consequent to the right 
knee disorder.  The findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board 
accordingly finds that the third step of the Wallin analysis 
has not been satisfied.

Appellant has argued that the VA clinical examiner's report 
in July 2001 constitutes medical evidence of nexus: "[i]t is 
possible that the right knee condition caused abnormal gait 
mechanics which at least aggravated or accelerated the 
degenerative process causing the low back pain."  However, 
medical opinions expressed in speculative language do not 
provide the degree of certainty required for medical nexus 
evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Board 
considers "it is possible" to be too speculative to be 
medical evidence of nexus.  

Similarly, the VA medical examiner in May 2004 stated that it 
appears to be at least as likely as not that appellant's low 
back pain is at least aggravated by his service-connected 
right knee disability.  The examiner explained that if 
appellant had substantially abnormal gait consequent to the 
right knee disability prior to the 1983 accident, it would 
seem likely that said abnormal gait aggravated the effects of 
the tibial fracture incurred in 1983.  However, the examiner 
expressly stated that this was speculation on his part, and, 
as seen above, speculation is not admissible as medical 
evidence of nexus even though the examiner used the phrase 
"at least as likely as not" in the course of his opinion.  

In regard to aggravation, the Board notes that, as RO 
correctly pointed out, additional disability is compensable 
when a nonservice-connected disability is aggravated by a 
service-connected disability, but the evaluation assigned is 
based on the degree of disability (but only that degree) over 
and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
this case, the VA examiner of May 2004 explained in his 
addendum that appellant's service-connected right knee 
disability may speculatively have aggravated or accelerated 
the symptoms of his nonservice-connected low back disorder, 
but has not demonstrably increased the degree of disability 
of the low back disorder.  There is accordingly no medical 
evidence of actual aggravation of the nonservice-connected 
disability.

In regard to the etiology of the back disorder, the Board 
notes that appellant contended in his NOD that the back 
disorder had its onset in the 1970s and thus pre-dated the 
workplace accident in 1983.  The record shows that appellant 
told the VA medical examiner on July 2001 that the back pain 
began in 1979.  There is no reference in the file to back 
pain before Dr. J.B.M.'s report in 1986.  Not only are there 
no treatment records of back pain prior to 1983, but also 
appellant did not report back pain as a symptom associated 
with his already service-connected knee disorder until well 
after 1983.  Also, appellant testified in a Social Security 
Administration hearing that the back pain began at the time 
of the workplace accident, which directly contradicts his 
current assertion that the back pain began prior to that 
accident.  In the evaluation of evidence, VA adjudicators may 
properly consider internal inconsistence, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
510-11 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  The Board has concluded, based on careful 
review of the evidence as a whole, that appellant's current 
back disorder did not have its onset until after the 
workplace accident in 1983.  

Appellant's VA Form 9 argued an alternative theory of 
secondary causation: that appellant's service-connected right 
knee disability caused his knee to be unstable, which caused 
the workplace accident in 1983 in which his right tibia and 
left ankle were broken, which led to the shortening of his 
right leg, which caused the current low back disorder.  The 
Board simply notes that service connection for fractured 
right tibia and left ankle was denied in a rating decision 
March 1995.  Residuals of fractured right tibia (i.e. 
shortened leg) are therefore a nonservice-connected 
disability and cannot serve as a basis for secondary service 
connection.

Based on the analysis above, the Board finds that service 
connection for low back disorder, as secondary to service-
connected right knee disability, is not warranted.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for a low back disorder, secondary to 
service-connected right knee disabilities, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


